DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 in the reply filed on 18 July 2022 is acknowledged.  The traversal is on the grounds that the process for using the product as claimed only practice the claimed product.  This is not found persuasive because the product as claimed can be used in a materially different process such as practicing a root canal procedure on a dental model.  Also, the search for a method claim is different from an apparatus claim.  Therefore, it would be a burden for the examiner to search for two different statutory subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 July 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both key and head cover (paras. 00038, 00041, figs. 5, 6), and because reference character “11” has been used to designate both battery and battery compartment (para. 00063, fig. 6). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "13" have both been used to designate battery lid (see para. 00038), reference characters "23" and "24" have both been used to designate needle head (see paras. 00043, 00045), and reference characters "32" and "33" have both been used to designate MCU controller (see paras. 00055, 00058).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in fig. 11, it is unclear which line on the graph corresponds to which Vin value as the figure is in grayscale. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the UVC lights and the three-geared LED string lights and the top, middle, and bottom indicators must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the embodiment of figs. 5, 6 and 7 lack the claimed ring slot and seal.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 	
Specification
The disclosure is objected to because of the following informalities: 
In para. 0004 (p. 2 line 6), “bout” is misspelled. A suggested correction is “about”.
In para. 0006, “batter” is misspelled. A suggested correction is “battery”.
In para. 00038, “the” should be capitalized.
In para. 00044, the end of the last sentence is missing a period.
Appropriate correction is required.
In the Brief Description of drawings, applicant is required to provide a brief description of the drawing. “(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.”.
In [00024]-[00025], there is no description of what is the invention.  In [00027], there is no description of what is the illustration of degree of freedom about or what has this characteristic.  In [00028] and [00030], there is no description of what structure is applicant referring to.

Claim Objections
Claims 1, 2, 14 and 15 are objected to because of the following informalities:  
In claim 1, line 4, “batter” is misspelled. A suggested correction is “battery”.
In claim 2, lines 9-10, “MCU controller…during their hybrid operation” is a grammatically incorrect sentence.
In claim 14, line 4, “Step2” is misspelled. A suggested correction is “Step 2”.
In claim 15, line 17, “reached;at” is misspelled. A suggested correction is “reached; at”
In claim 15, lines 8-10, the sentence “voltage value on the…lower its output voltage” is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the battery" in line 9, “the electronic elements” in line 13, “the motor support” in line 15, “the eccentric wheel” in line 16, “the ball-shaped slot” in lines 20-21, and “the ring slot” in line 28.  There is insufficient antecedent basis for these limitations in the claim. 
The term “some degree” in claim 1 is a relative term which renders the claim indefinite. The term “some degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “four degrees of freedom” and “five degrees of freedom in total” implies that “some degree” is equivalent to one degree of freedom, which is confusing.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “formulated” in claim 1 is used by the claim to mean “created,” while the accepted meaning according to the Merriam-Webster dictionary is “to develop a formula for the preparation of (something), or to prepare according to a formula.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2-3 and 10-15, which are dependent on claim 1, are similarly rejected.
Claim 2 recites the limitation "the output voltage" in line 13.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not mention “the output voltage”.
In lines 9 and 10, it is not clear what applicant intends to say.  It seems an incomplete sentence.
Claim 3 recites the limitations “gear 1” in line 3, "the 1st LED indicator" in line 3, “gear 2” in line 4, “the 1st and 2nd LED indicators” in line 4, “gear 3 in line 5”, and “the 1st, 2nd, and 3rd LED indicators” in line 5.  There is insufficient antecedent basis for these limitations in the claim as claim 1 does not mention these limitations.
Claim 10 recites the limitations "the root canal" in line 4, “the power key” in line 5, “gears”, “gear 1” and “gear 3” in lines 14-15, “the frictional drag” in line 17, “the patient”  in line 22.  There is insufficient antecedent basis for these limitations in the claim as claim 1 does not mention these limitations. 
Claim 10 recites the limitation “NaOCL, EDTA, etc.” in line 7, which is indefinite. For purposes of examination, examiner will interpret the limitation to mean “NaOCL or EDTA” as the specification mentions these irrigation solutions. 
Claim 10 recites the limitation “root canals” in line 8, which is confusing because it is plural, while other instances of the limitation in the claim are singular.
The term “expected efficacy” in claim 10 is a relative term which renders the claim indefinite. The term “expected efficacy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 11-13, which are dependent on claim 10, are similarly rejected.
Claim 11 recites the limitation "the LED lights" in line 3 and “the system” in line 4.  There is insufficient antecedent basis for this limitation in the claim as claim 1 and 10 do not mention “the LED lights” or “the system”.
Claim 12 recites the limitations "high gear" in line 3, “middle gear” in line 4, “low gear” in line 5, and “the top, middle, and bottom indicators” in lines 3-4. There is insufficient antecedent basis for these limitations in the claim as claim 1 and 10 do not mention these limitations.
Claim 13 recites the limitation “working…without operation” in lines 3 and 4. The limitation “working…without operation” is unclear and the limitation is not defined in the specification.
Claim 14 recites the limitations "the voltage-boosting and voltage-stabilizing modules" in lines 4-5, “the input voltage” in line 6, “the reference voltage” in line 6, “the logical circuit” in line 7, “the driver board” in line 8, “PFM” in line 10, “the voltage demand” in lines 11-12, “the triode circuit” in line 13, “the logic circuit” in line 14, “the battery voltage” in line 15, “the critical value” in line 16, or “the logic gate” in line 16. There is insufficient antecedent basis for these limitations in the claim as claim 1 does not mention these limitations. 
Claim 14 recites the limitations “R1” and “R2”. It is unclear which resistances these limitations are referring to.
Claim 15, which is dependent on claim 14, is similarly rejected. 
Claim 15 recites the limitations "the positive pole of the differential comparator" in lines 5-6, “the set value” in line 6, “the negative pole of differential comparator” in lines 7-8, “the PWM” in line 11, and “the indicator” in line 17. There is insufficient antecedent basis for these limitations in the claim as claims 1 and 14 do not mention these limitations.
Claims 10-15 are indefinite.  See MPEP 2173.05(p)(II).  It seems applicant is trying to have a product and a process in the same claim. Claims 10-15 are unclear as to whether infringement occurs since the claims include an activating method of a root canal activator comprising steps rather than the root canal activator per se. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddle et al (U.S. 7,261,561 B2) in view of Bartschi et al (WO 2016177580A1) in view of Schenk (DE 202004016365U1) in view of Wagner et al (EP 3238653 A1), and further in view of Scianamblo (U.S.  2017/0209236 A1).


    PNG
    media_image1.png
    1002
    677
    media_image1.png
    Greyscale

Claim 10 and claim 13 are product by process claims. Only the end product will be given patentable weight. 
In regards to claim 1, Ruddle et al discloses a root canal activator (figs. 1-9) comprising an oscillatory needle (12c) mounted on the top of an outer shell (20); a battery compartment (26; col. 4 lines 52-54) inside the outer shell; a main control board (40), a motor (74), and keys are inside the outer shell (50, 42); wherein the motor (74) is connected with the main control board (40) (col. 7 lines 2-4); positive and negative anodes of the main control board, the motor and the keys are respectively connected with positive and negative plates inside the battery compartment by conducting wires (col. 7 lines 2-2-4); wherein the battery (28) is installed inside the battery compartment; wherein the main control board (40) is fixed in the front of the outer shell (see fig. 5), the keys are embedded into the outer shell (50, 42); the bottom of the keys (50, 42) contact the electronic elements on the main control board (40) during the pressing; wherein the motor (74) is mounted on the front of the motor support (64); the motor is connected with the eccentric wheel (80) by an input axis (76) at the front end; Page 2 of 16Appl. No. 17/070892 wherein the eccentric wheel (80) is connected with an oscillatory needle, which is composed of a needle (12c), a spherical joint (110) and a connecting rod (108); the connecting rod is connected through a spherical joint to the ball-shaped slot of the eccentric wheel and therefore, a spherical pair is formulated to allow for some degree of freedom (fig. 8; col 7 lines 25-27); wherein a head cover (114) made of soft rubber (col. 8 lines 3-5) is mounted at the top end of the outer shell (see fig. 8); the oscillatory needle is mounted inside the soft rubber cover through a cylindrical joint (112), which has formulated a cylindrical pair; the oscillatory needle is mounted inside the soft rubber head cover (114) through the cylindrical joint (112). 
Ruddle et al does not explicitly wherein the motor (74) is connected with the main control board through key connectors, but Ruddle et al teaches the motor connected with the main control board with wires (col. 7 lines 2-4). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try to connect the motor with the main control board through key connectors in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein the motor is connected with the main control board through key connectors.
Ruddle et al fails to disclose a root canal activator comprising a PCB main control board; a battery lid on the bottom of the outer shell and wherein the battery lid is screwed on the bottom of the outer shell; allows for four degrees of freedom; five degrees of freedom in total; the oscillatory needle is mounted on the ring slot; while a seal is installed between the cylindrical joint and the ring slot; wherein the needle has a threaded texture. 
However, Bartschi et al teaches a dental handpiece with a PCB main control board (25, para. 0520). The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al to incorporate the teachings of Bartschi et al and provide a dental handpiece with a PCB main control board. Doing so would allow for the main control board to be mass-produced. 
Bartschi et al fails to teach a battery lid on the bottom of the outer shell and wherein the battery lid is screwed on the bottom of the outer shell; allows for four degrees of freedom; five degrees of freedom in total; the oscillatory needle is mounted on the ring slot; while a seal is installed between the cylindrical joint and the ring slot; wherein the needle has a threaded texture.
However, Schenk teaches a dental handpiece (figs. 1, 2) comprising a battery lid (8) on the bottom of the outer shell (5) and wherein the battery lid is screwed (para. 0024) on the bottom of the outer shell (5). The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/ Bartschi et al to incorporate the teachings of Schenk and provide a battery lid on the bottom of the outer shell and wherein the battery lid is screwed on the bottom of the outer shell. Doing so would allow for the battery to be more easily accessed and changed.
Schenk fails to disclose a root canal activator wherein allows for four degrees of freedom; five degrees of freedom in total; the oscillatory needle is mounted on the ring slot; while a seal is installed between the cylindrical joint and the ring slot; wherein the needle has a threaded texture. 
However, Wagner et al teach a root canal activator (fig. 11) wherein allows for four degrees of freedom; five degrees of freedom in total (see annotated fig. 11; para. 076 of attached translated PDF); the oscillatory needle (12) is mounted on the ring slot (ring slot in annotated fig. 11); while a seal (seal in annotated fig. 11) is installed between the cylindrical joint (cylindrical joint in annotated fig. 11) and the ring slot (ring slot in annotated fig. 11).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of endodontic instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/ Bartschi et al/Schenk to incorporate the teachings of Wagner et al and provide a root canal activator wherein allows for four degrees of freedom; five degrees of freedom in total; the oscillatory needle is mounted on the ring slot; while a seal is installed between the cylindrical joint and the ring slot. Doing so would allow for the device to move and oscillate to more thoroughly cover the walls of the root canal, and would help seal the interior of the device to prevent moisture and contaminants from entering the inside of the device.
Wagner et al fails to disclose a root canal activator wherein the needle has a threaded texture.
However, Scianamblo teaches an endodontic needle (fig. 6) wherein the needle (600) has a threaded texture (paras. 0070; see fig. 6).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of endodontic instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/ Bartschi et al/Schenk/Wagner et al to incorporate the teachings of Scianamblo and provide an endodontic needle wherein the needle has a threaded texture. Doing so would allow for bodily movement from material deflection to be a function of the asymmetry and centripetal force, which defines the precession angle.
In regards to claim 10, Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo teach the invention substantially as claimed. Ruddle et al further teaches a root canal activator which is capable of prepare the root canal, make a tapered opening which can host the needle (col. 1 lines 47, 63-64 “cleaning and shaping procedures”); prepare to inject irrigation solutions of NaOCL, EDTA, etc into root canals (col. 1 lines 43-51); Page 9 of 16Appl. No. 17/070892apply medicine by immersing part of the needle into the medicine and insert the medicine-soaked needle into the root canal; start treatment, press down the power key (on/off button 38) to start the activator (col. 7 lines 5-7), operate the needle to move on elliptical traces to apply medicine from part of the needle evenly onto the root canal wall for disinfecting effects (col. 9 lines 3-6); in the course of treatment, gears can be changed from gear 1 to gear 3 by pressing a key (speed switch, col. 6 lines 19-43, col. 7 lines 8-13) to adjust intensity of activation; finish treatment, press keys to adjust vibration on account of sensitivity of the patient (speed switch, col. 6 lines 19-43, col. 7 lines 8-13), and finish treatment when expected efficacy is achieved. 
Ruddle et al does not directly teach an activator capable of pressing down the power key for 3 seconds until it beeps to indicate being switched on; the treatment can also be suspended or resumed by pressing the key; and turning off the activator by pressing the power key for 3 seconds. The instant disclosure does not describe these parameters as contributing any unexpected result to the root canal activator device. As such, these parameters are deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Ruddle et al and Bartschi et al fail to teach an activator capable of screwing the battery lid clockwise; a threaded part of the needle; and when the oscillatory needle feels the frictional drag inside the root canal, the soft rubber head cover will deform at the ring slot susceptible to force from the needle to realize self-adaptation and avoid deadlock.
However, Schenk teaches screwing in the battery lid (8). Schenk does not directly teach screwing the lid in clockwise, however the instant disclosure does not describe this parameter as contributing any unexpected result to the applicator device and the container. As such, the distance parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo to incorporate the further teachings of Schenk and provide an activator capable of screwing the battery lid clockwise. Doing so would allow for the battery to be locked into place in the handpiece.
Schenk fails to teach an activator with a threaded part of the needle capable of when the oscillatory needle feels the frictional drag inside the root canal, the soft rubber head cover will deform at the ring slot susceptible to force from the needle to realize self-adaptation and avoid deadlock.
Though Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo do not explicitly teach an activator capable of when the oscillatory needle feels the frictional drag inside the root canal, the soft rubber head cover will deform at the ring slot susceptible to force from the needle to realize self-adaptation and avoid deadlock, Ruddle et al teaches a soft rubber head cover (114) and Wagner et al teaches a ring slot (seal, ring slot in annotated fig. 11). When the needle experiences drag inside the root canal, the rubber head cover and seal in the ring slot are capable of deforming.
With regard to the statement of intended use and other functional statements (e.g. “to realize self-adaptation and avoid deadlock” in claim 10), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo to incorporate the further teachings of Wagner et al and provide an activator capable of when the oscillatory needle feels the frictional drag inside the root canal, the soft rubber head cover will deform at the ring slot susceptible to force from the needle to realize self-adaptation and avoid deadlock. Doing so would allow for the needle to contact the root canal wall and mechanically clean the root canal.
Wagner et al fails to teach an activator with a threaded part of the needle. 
However, Scianamblo teaches an activator with a threaded part (para. 0070; see fig. 6) of the needle (600).   The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of endodontic instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/ Bartschi et al/Schenk/Wagner et al/Scianamblo to incorporate the further teachings of Scianamblo and provide an activator with a threaded part of the needle. Doing so would allow for bodily movement from material deflection to be a function of the asymmetry and centripetal force, which defines the precession angle.
In regards to claim 13, as best understood by the examiner, Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo teaches the invention substantially as claimed. Ruddle et al, Schenk, Wagner et al, and Scianamblo fail to teach a root canal activator wherein when the oscillatory needle keeps working for 8 minutes without operation, or the needle stops working without operation, the activator will switch off automatically.  
Bartschi et al does not explicitly teach a root canal activator wherein when the oscillatory needle keeps working for 8 minutes without operation, or the needle stops working without operation, the activator will switch off automatically, but Bartschi et al teaches a dental device with auto-off and timer functions (para. 0100 of attached translated PDF). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the switch-off time at 8 minutes (or any desired amount of time) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein when the oscillatory needle keeps working for 8 minutes without operation, or the needle stops working without operation, the activator will switch off automatically.   The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handheld devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo to incorporate the further teachings of Bartschi et al and provide the root canal activator wherein when the oscillatory needle keeps working for 8 minutes without operation, or the needle stops working without operation, the activator will switch off automatically. Doing so would allow for stopping of the device when a longer treatment would not be beneficial.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ruddle et al (U.S. 7,261,561 B2) in view of Bartschi et al (WO 2016177580A1) in view of Schenk (DE 202004016365U1) in view of Wagner et al (EP 3238653 A1) in view of Scianamblo (U.S.  2017/0209236 A1) as applied to claim 1 above, and further in view of Kang et al (CN 109998721) in view of Baragona et al (WO 2015173691 A1).
In regards to claim 3, Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo teach the invention substantially as claimed. Ruddle et al, Schenk, Wagner et al, and Scianamblo fail to teach the root canal activator wherein, when the MCU controller and the motor driver module control the motor to work at gear 1, the 1st LED indicator will be lighted by the indicator controller, when the motor works at gear 2, the 1st and 2nd LED indicators will be lighted; when at gear 3, the 1st, 2nd and 3rd LED indicators will be lighted.
Bartschi et al teaches LED indicators (paras. 0098-0099 in translated PDF). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handheld instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo to incorporate the further teachings of Bartschi et al and provide LED indicators. Doing so would allow for the dental indicator lights to be cool to the touch.
Bartschi et al fails to teach the root canal activator wherein, when the MCU controller and the motor driver module control the motor to work at gear 1, the 1st indicator will be lighted by the indicator controller, when the motor works at gear 2, the 1st and 2nd indicators will be lighted; when at gear 3, the 1st, 2nd and 3rd indicators will be lighted.
However, Kang et al teaches a dental device with a MCU controller and the motor driver module which control the motor, and an indicator light for gear position (para. 0033, 0034).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handheld instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo to incorporate the teachings of Kang et al and provide a MCU controller and the motor driver module which control the motor, and an indicator light for gear position. Doing so would allow for the activator to be programmed and be able to indicate gear position. 
Kang et al fails to teach the root canal activator wherein when the motor works at gear 1, the 1st indicator will be lighted by the indicator controller, when the motor works at gear 2, the 1st and 2nd indicators will be lighted; when at gear 3, the 1st, 2nd and 3rd indicators will be lighted.
Baragona et al does not explicitly teach the root canal activator wherein when the motor works at gear 1, the 1st indicator will be lighted by the indicator controller, when the motor works at gear 2, the 1st and 2nd indicators will be lighted; when at gear 3, the 1st, 2nd and 3rd indicators will be lighted, but Baragona et al teaches a dental device with three mode indicator lights which can indicate the mode with one light lit for one mode, two lights lit for another mode, and three lights lit for a third mode (para. 0042-0043). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the lights wherein when the motor works at gear 1, the 1st indicator will be lighted, when the motor works at gear 2, the 1st and 2nd indicators will be lighted, and when at gear 3, the 1st, 2nd and 3rd indicators will be lighted (or any desired illumination pattern) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein when the motor works at gear 1, the 1st indicator will be lighted by the indicator controller, when the motor works at gear 2, the 1st and 2nd indicators will be lighted; when at gear 3, the 1st, 2nd and 3rd indicators will be lighted. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handheld instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo/Kang et al to incorporate the teachings of Baragona et al and provide the root canal activator with the activating method wherein when the motor works at gear 1, the 1st indicator will be lighted by the indicator controller, when the motor works at gear 2, the 1st and 2nd indicators will be lighted; when at gear 3, the 1st, 2nd and 3rd indicators will be lighted. Doing so would allow the activator to indicate the selected mode of the device to the user. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddle et al (U.S. 7,261,561 B2) in view of Bartschi et al (WO 2016177580A1) in view of Schenk (DE 202004016365U1) in view of Wagner et al (EP 3238653 A1) in view of Scianamblo (U.S.  2017/0209236 A1) as applied to claim 10 above, and further in view of Baragona et al (WO 2015173691 A1).
Claims 11 and 12 are product by process claims. Only the end product will be given patentable weight. 
In regards to claim 11, Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo teach the invention substantially as claimed. Ruddle et al, Schenk, Wagner et al, and Scianamblo fail to teach the root canal activator wherein, Page 10 of 16Appl. No. 17/070892if the LED lights corresponding to the 3 gears take a constant white color, it means the system has full power; if the LED lights take a constant reddish white color, it means the system has half power; if the LED lights take a constant red color, it means the system is short in power; if the power indicator takes a flickering red color, it means the system is close to power outage.  
However, Bartschi et al teaches LED indicators (paras. 0098-0099 in translated PDF). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handheld instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo to incorporate the further teachings of Bartschi et al and provide LED indicators. Doing so would allow for the dental indicator lights to be cool to the touch.
Bartschi et al fails to teach the root canal activator wherein,Page 10 of 16Appl. No. 17/070892 if the lights corresponding to the 3 gears take a constant white color, it means the system has full power; if the lights take a constant reddish white color, it means the system has half power; if the lights take a constant red color, it means the system is short in power; if the power indicator takes a flickering red color, it means the system is close to power outage.  
Baragona et al does not explicitly teach the root canal activator wherein if the lights corresponding to the 3 gears take a constant white color, it means the system has full power; if the lights take a constant reddish white color, it means the system has half power; if the lights take a constant red color, it means the system is short in power; if the power indicator takes a flickering red color, it means the system is close to power outage, but Baragona et al teaches a dental device with three mode indicator lights which can indicate the mode using flashes of light, colors or other information-indicating mechanisms (para. 0035), and the indicator lights can be any color and can convey information about the battery (para. 0049). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the lights at a constant white color to indicate full power, constant reddish white color to indicate half power, constant red color to indicate the system is short in power, and a flickering red color to indicate the system is close to power outage (or any desired indicia) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product whereinPage 10 of 16Appl. No. 17/070892 if the lights corresponding to the 3 gears take a constant white color, it means the system has full power; if the lights take a constant reddish white color, it means the system has half power; if the lights take a constant red color, it means the system is short in power; if the power indicator takes a flickering red color, it means the system is close to power outage. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handheld instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo to incorporate the teachings of Baragona et al and provide the root canal activator wherein Page 10 of 16Appl. No. 17/070892if the lights corresponding to the 3 gears take a constant white color, it means the system has full power; if the lights take a constant reddish white color, it means the system has half power; if the lights take a constant red color, it means the system is short in power; if the power indicator takes a flickering red color, it means the system is close to power outage. Doing so would allow the activator to indicate its power status to the user. 
In regards to claim 12, Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo teach the invention substantially as claimed. Ruddle et al, Bartschi et al, Schenk, Wagner et al, and Scianamblo fail to teach the root canal activator wherein when put into high gear, the top, middle and bottom indicators will be lighted; when put into middle gear, the top and middle indicators will be lighted; when put into low gear, the top indicator will be lighted.  
Baragona et al does not explicitly teach the root canal activator wherein when put into high gear, the top, middle and bottom indicators will be lighted; when put into middle gear, the top and middle indicators will be lighted; when put into low gear, the top indicator will be lighted, but Baragona et al teaches a dental device with three mode indicator lights which can indicate the mode with one light lit for one mode, two lights lit for another mode, and three lights lit for a third mode (para. 0043). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the lights wherein when put into high gear, the top, middle and bottom indicators will be lighted; when put into middle gear, the top and middle indicators will be lighted; when put into low gear, the top indicator will be lighted (or any desired illumination pattern) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein when put into high gear, the top, middle and bottom indicators will be lighted; when put into middle gear, the top and middle indicators will be lighted; when put into low gear, the top indicator will be lighted. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental handheld instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddle et al/Bartschi et al/Schenk/Wagner et al/Scianamblo to incorporate the teachings of Baragona et al and provide the root canal activator wherein when put into high gear, the top, middle and bottom indicators will be lighted; when put into middle gear, the top and middle indicators will be lighted; when put into low gear, the top indicator will be lighted. Doing so would allow the activator to indicate the selected mode of the device to the user. 

Allowable Subject Matter
Claims 2, 14-15  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772